212 F.2d 464
Arthur ROOKARD, Appellantv.UNITED STATES of America, Appellee.
No. 11622.
United States Court of Appeals District of Columbia Circuit.
Argued April 21, 1954.
Decided April 29, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. Arthur Rookard filed a brief pro se.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and William J. Peck, Asst. U. S. Atty., Washington, D. C., at time brief was filed, were on the brief, for appellee. Messrs. Lewis A. Carroll and E. Riley Casey, Asst. U. S. Attys., Washington, D. C., entered appearances for appellee. Messrs. Charles M. Irelan, U. S. Atty., Washington, D. C., at time record was filed, and William R. Glendon, Asst. U. S. Atty., Washington, D. C., at time record was filed, also entered appearances for appellee.
Mr. Richard W. Galiher, Washington, D. C., amicus curiæ, appointed by this Court.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant complains of denial of relief under 28 U.S.C. § 2255 from a conviction and sentence for grand larceny. We find no error.


2
Affirmed.